Citation Nr: 1034886	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from January 1964 to October 1973 and from January 
1975 to January 1979.  The Veteran died in August 2004.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an October 2005 rating decision of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

SMP is payable to a surviving spouse by reason of need for aid 
and attendance or, if not in need of aid and attendance, by 
reason of being housebound.  38 C.F.R. § 3.351(a)(5)(2009).

Needing aid and attendance means that a person is helplessness or 
so nearly helpless as to require the regular aid and attendance 
of another person.  The surviving spouse of a veteran will be 
considered to be in need of regular aid and attendance if she: 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(b), (c) (2009).

In determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: the 
inability of the appellant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to protect 
her from the hazards or dangers incident to her daily 
environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal function 
which the appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be constant 
need.  38 C.F.R. § 3.352(a) (2009).

If not in need of regular aid and attendance, a surviving spouse 
may also be entitled to improved pension on the basis of being 
permanently housebound.  The "permanently housebound" 
requirement is met when the surviving spouse is substantially 
confined to his or her home (ward or clinical areas, if 
institutionalized) or immediate premises by reason of disability 
or disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  See 38 C.F.R. 
§ 3.351(f) (2009).

The evidence of record reflects that the appellant has diagnoses 
of childhood polio with significant left lower extremity weakness 
limiting ambulation, diabetes mellitus, hyperlipidemia, 
hypertension, and asthma.  She was afforded a VA examination in 
March 2005 which found that she is able to perform all self care 
functions and is able to travel beyond the premises of her home 
(and does so at least on a three-time per week basis).  However, 
a September 2005 joint statement from her physician and physical 
therapist suggests that the appellant's mobility is significantly 
more limited than found on the VA examination which, given that 
it is dated by more than 5 years, cannot be found to be 
contemporaneous.  Accordingly, another VA examination to 
determine the impact on the disabilities on her functional 
ability is necessary.

The record shows that the appellant receives ongoing private 
medical care.  Records of her treatment are likely to contain 
information pertinent to her claim, and should be secured.  

[The Board notes that it has been argued on behalf of the 
appellant that VA has failed to consider the provisions of 
38 C.F.R. § 3.321(b)(2) in connection with her SMP claim, and 
observes that SMP of itself is an extraschedular benefit.]  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to identify 
all health care providers who have evaluated 
or treated her since September 2005, and to 
provide releases for VA to secure records of 
such treatment/evaluations.  The RO should 
secure for the record copies of the records 
of evaluation and/or treatment from all 
identified providers.   

2.  The appellant should then be scheduled 
for a VA examination to ascertain whether she 
requires regular aid and attendance of 
another person, or is housebound.  Any 
records received in response to the 
development sought in paragraph #(1), above 
should be forwarded to the examiner for 
review (and reviewed in conjunction with the 
examination).  The examiner should describe 
the extent of the appellant's mobility (and 
how it is accomplished), and should also 
comment on the effect of the appellant's 
disabilities on such functions as eating, 
taking medication, bathing, grooming, 
dressing, attending to the needs of nature, 
etc.  The examiner must comment as to whether 
the appellant is, because of her 
disabilities, confined to the premises of her 
home, and explain the rationale for all 
opinions offered.

3.  The RO should then re-adjudicate the 
claim for SMP.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

